50 Ill. App.2d 100 (1964)
199 N.E.2d 830
Franklin Parks, Plaintiff-Appellant,
v.
City of Chicago, a Municipal Corporation, Defendant-Appellee.
Gen. No. 49,330.
Illinois Appellate Court  First District, Third Division.
June 18, 1964.
Gomberg & Missner, of Chicago (Sidney D. Missner, of counsel), for appellant.
John C. Melaniphy, Corporation Counsel, of Chicago (Sydney R. Drebin and Marsile J. Hughes, Assistant Corporation Counsel, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE SULLIVAN.
Order affirmed.
Not to be published in full.